09/15/2020


          IN THE SUPRE                        AT STATE OF MONTANA
                                          N
                                      PR 20-00
                                                                                     Case Number: PR 20-0005




                                                                             FILED
                                                                             SEP 1 5 2020
 IN RE THE MOTION OF BYRON E. GRUBER FOR                               Bowen Greenw000
                                                                     Clerk of Supreme Couri
 ADMISSION TO THE BAR OF THE STATE OF                                   StatEepRAEPE

 MONTANA



      Byron E. Gruber has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Gruber has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Byron E. Gruber may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 16'-aay of September, 2020.



                                                             Chief Justice
                                                                a
L.
 411
   1
   ,0 .
      Z




 ;1 n/1 4
    Justices